DETAILED ACTION
This action is responsive to the application filed on September 17, 2021, which is a continuation of 16/545,628 filed on August 20, 2019, now US Pat. No. 11,144,338.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Drawings
The drawings filed on September 17, 2021 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated April 18, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification
The disclosure is objected to because of the following informalities: The CROSS-REFERENCE TO RELATED APPLICATIONS section needs to include the most recent data. For example, the instant application is a continuation of application No. 16/545,628 filed on 08/20/2019, now US Pat. No. 11,144,338. Each application listed must be accompanied with their respective patent number. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
   	Claims 1, 3-4, 8 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 12-13 of U.S. Patent No. 11,144,338. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant application
US Pat. No. 11,144,338
1. A computing system, comprising: a processor; and memory storing an automation application that, when executed by the processor, causes the processor to perform acts comprising: obtaining a macro for a target application, wherein the macro has been generated based upon: a sequence of inputs received by the target application from a user, wherein the sequence of inputs causes the target application to perform an action; screen states of the target application as the target application receives the sequence of inputs from the user; and operating system processes that are performed by an operating system executing concurrently with the target application as the target application receives the sequence of inputs from the user; and executing the macro, wherein executing the macro causes the automation application to mimic the sequence of inputs to the target application, thereby causing the target application to perform the action.
1. A computing device comprising: a processor; and memory storing an automation application, wherein the automation application, when executed by the processor, causes the processor to perform acts comprising: accessing a macro for a target application, wherein the macro has been generated based upon: a sequence of inputs from a user received by the target application, wherein the sequence of inputs causes the target application to perform an action; screen states of the target application as the target application receives the sequence of inputs from the user; operating system processes that are performed by an operating system as the target application receives the sequence of inputs from the user; and evidence events representing information obtained from the operating system processes; and executing the macro, wherein executing the macro causes the automation application to mimic the sequence of inputs to the target application, thereby causing the target application to perform the action, and further wherein mimicking the sequence of inputs is conditioned upon observing the screen states, the operating system processes, and the evidence events as the macro is being executed.
Claims 3 + 4
Claim 8
Claim 8
Claim 12
Claim 13
Claim 13



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 13, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sivakumar et al. (US Pub. No. 2014/0289621 – hereinafter Sivakumar).
  	With respect to claim 1, Sivakumar teaches a computing system (see figure 11, system), comprising: 
  	a processor (see figure 11, processing unit 620) and   	memory storing an automation application that (see figure 11, system memory 630), when executed by the processor, causes the processor to perform acts comprising:      		obtaining a macro for a target application (see abstract and paragraph [0022], target platform can further comprise a macro recommender capable of monitoring user interactions, identifying repetitive tasks, and suggesting programmable macros. Furthermore, see figure 5 and paragraphs [0046], [0060], [0065], the mobile device 200 can also comprise a macro presenter 260. The macro presenter 260 can retrieve macros and request the macro player 330 on a target platform 300 to execute a selected macro from the retrieved macros. A user can interact with the macro presenter 260 through its user interface 265. The user interface 265 of the macro presenter 260 can display control panels overlaid on top of the mobile application 210. The macro presenter 260 can comprise a user interface 265 and a macro client 270 capable of communicating with the server 310. In some of these embodiments the macro presenter is integrated into the mobile application 210. An integrated macro presenter 260 and mobile application 210 can share a user interface and a client in communication with the server 310), wherein the macro has been generated based upon:   			a sequence of inputs received by the target 	application from a   		user, wherein the sequence of inputs causes the target application to   		perform an action (see paragraphs [0050]-[0051], [0058], [0090], the macro recorder 320 can allow a user to record a sequence of operations on the target platform 300 resulting from user interactions in the mobile application 210 on the mobile device 200. For example, and not limitation, a sequence of operations might comprise the steps of: opening a file in an accounting program, exporting the file to different file format, uploading the file to a remote server, and closing the accounting program. The macro recorder 320 can aggregate these operations into a macro. A user can complete the same series of operations by executing the resulting macro with the macro player 330. The macro recorder 320 can record programmable macros. In some embodiments, the macro recorder 320 can also record raw macros, which can record and replay raw activities such as keystrokes and mouse clicks at specified coordinates. Programmable macros can be robust at runtime like application macros, and can work in and across application software running on a target platform 300, like raw macros. In some embodiments, programmable macros can be executed with dynamic user input or extended at run-time to include new operations, or to exclude operations).   		   	screen states of the target application as the target application   	  	receives the sequence of inputs from the user (see paragraph [0054], each user interaction can be classified as parameter or non-parameter based on the type of GUI element accessed during that interaction. In some embodiments, parameter operations can change the state of a GUI element with a user-inputted value, while non-parameter operations can invoke a function associated with a GUI element. For example, and not limitation, if the GUI element is a text field, then the macro recorder can classify the associated interaction as a parameter operation, where the parameter is the text entered into the text field. See paragraph [0056], if the user interaction is classified as a parameter operation, the macro recorder 320 can record current or previous user input as a default value 725 to use as a parameter when the parameter operation is executed as part of a macro. The macro recorder 320 can also record the state of a GUI element. In some embodiments the macro recorder 320 can only record the state of a GUI element whose function is state-dependent. For example, a mouse click operation on a check box can have different results depending on the state of the checkbox prior to the operation. The macro recorder 320 can determine whether the GUI element accessed during the user interaction is state-dependent 730 and, if so, record the state of the GUI element 735. See paragraph [0058], when a user is finished recording a macro, the macro recorder 320 can aggregate and create a macro from the sequence of operations 750 performed by the user. The created macro can be a dynamic array of GUI element information recorded for each operation. In some embodiments, each entry in the array is self-sufficient to replay the necessary operation; and the information stored can contain, for example, the process on which an operation is performed, the unique identity of the GUI element so that it can be retrieved, the GUI element's state, and the operation performed. The user can provide a name for the macro and the macro recorder 320 can store the macro. In some embodiments, the macro recorder 320 can store the macro 760 in a macro repository. Furthermore, see paragraphs [0063], [0090], [0093] and figure 6 (and related text)) and   		  	operating system processes that are performed by an      		operating system executing concurrently with the target application     		as the target application receives the sequence of inputs from the   		user (see figure 6 (and related text) and paragraph [0063], during execution of a macro, the macro presenter 260 can display a macro execution control panel 428 as shown in FIG. 6. The macro execution user interface 265 can enable a user to control the pace of macro playback by requesting the macro player 330 to pause or resume execution. In some embodiments, the macro presenter 260 and macro player 330 can enable a user to step through a macro by a predetermined number of operations at a time. In those embodiments, the interface 265 of the macro presenter 260 can provide appropriate controls) and   		executing the macro, wherein executing the macro causes the   	automation application to mimic the sequence of inputs to the target   	application, thereby causing the target application to perform the action (see abstract and paragraphs [0015], [0018], [0051]-[0052], [0055], [0058], [0060], [0062]-[0063], the macro recorder 320 can record programmable macros. In some embodiments, the macro recorder 320 can also record raw macros, which can record and replay raw activities such as keystrokes and mouse clicks at specified coordinates. Programmable macros can be robust at runtime like application macros, and can work in and across application software running on a target platform 300, like raw macros. In some embodiments, programmable macros can be executed with dynamic user input or extended at run-time to include new operations, or to exclude operations). 
  	With respect to claim 6, Sivakumar teaches wherein the sequence of inputs include mouse clicks and keyboard strokes (see paragraph [0051], the macro recorder 320 can record programmable macros. In some embodiments, the macro recorder 320 can also record raw macros, which can record and replay raw activities such as keystrokes and mouse clicks at specified coordinates. Programmable macros can be robust at runtime like application macros, and can work in and across application software running on a target platform 300, like raw macros. In some embodiments, programmable macros can be executed with dynamic user input or extended at run-time to include new operations, or to exclude operations).  	With respect to claim 7, Sivakumar teaches wherein the target application presents a graphical user interface (GUI) on a display, wherein the sequence of inputs are mimicked to the GUI presented by the target application as the macro is executed, thereby causing the target application to perform the action (see figures 4-6 (and related text)).   	With respect to claim 8, Sivakumar teaches wherein the screen states include one or more of screenshots of the target application; characteristics of a display; or font characteristics of the target application (see paragraph [0051], The macro recorder 320 can record programmable macros. In some embodiments, the macro recorder 320 can also record raw macros, which can record and replay raw activities such as keystrokes and mouse clicks at specified coordinates (i.e. characteristics of a display)).   	With respect to claim 9, Sivakumar teaches wherein the target application is displayed within a window shown on a display as the sequence of inputs are mimicked to the target application (see figures 4-6 (and related text)).  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 1, respectively (see the rejection of claim 1 above).  	With respect to claim 17, Sivakumar teaches wherein obtaining the macro for the target application comprises retrieving the macro from a computer-readable data store (see figure 1, macro repository 400).  	With respect to claim 18, Sivakumar teaches wherein obtaining the macro for the target application comprises receiving the macro from a computing device over a network connection (see figure 1 and paragraphs [0043], [0087]-[0088]).  	With respect to claim 20, the claim is directed to a non-transitory computer-readable medium that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Sivakumar also teaches such a medium in paragraphs [0079], [0081]).  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

   	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 12, 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (US Pub. No. 2014/0289621) in view of Soejima (US Pub. No. 2009/0270121 – IDS 04/18/2022).
  	With respect to claim 2, Sivakumar is silent to disclose wherein the sequence of input comprises a first input, a second input, and a third input, wherein executing the macro comprises:    	mimicking the first input to the target application; 	subsequent to mimicking the first input, accessing a screen state of the target application and an operating system process;  	performing a selection of one of the second input or the third input based upon the screen state of the target application and the operating system process; and   	mimicking one of the second input or the third input based upon the selection.  	However, in an analogous art, Soejima teaches wherein the sequence of input comprises a first input, a second input, and a third input, wherein executing the macro (see figure 12 (and related text)) comprises:    	mimicking the first input to the target application (see figure 12, initial menu in a browser selecting “Mail”). 	subsequent to mimicking the first input, accessing a screen state of the target application and an operating system process (see figure 12 (and related text), based on the previous action, the mail menu is opened).  	performing a selection of one of the second input or the third input based upon the screen state of the target application and the operating system process (see figure 12 (and related text), selecting received mail) and   	mimicking one of the second input or the third input based upon the selection (see figure 12 (and related text), mimicking inputs).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by mimicking inputs in a target application as suggested by Soejima, as Soejima would allow processing a round of operation procedures represented by a macro corresponding to an event, thus the ease of use of a macro function is enhanced to a much greater extent (see paragraph [0023]). 	  	With respect to claim 10, Sivakumar is silent to disclose wherein the action comprises transmitting data to an application executing on a computing device, wherein the data is based upon the sequence of inputs mimicked to the target application.
  	However, in an analogous art, Soejima teaches wherein the action comprises transmitting data to an application executing on a computing device, wherein the data is based upon the sequence of inputs mimicked to the target application (see figure 12, i.e. transmitting an email).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by transmitting data to an application based on mimicked inputs in a target application as suggested by Soejima, as Soejima would allow processing a round of operation procedures represented by a macro corresponding to an event, thus the ease of use of a macro function is enhanced to a much greater extent (see paragraph [0023]).
   	With respect to claim 12, Sivakumar is silent to disclose wherein the macro has been generated additionally based upon evidence events representing information obtained from the operating system processes.  	However, in an analogous art, Soejima teaches wherein the macro has been generated additionally based upon evidence events representing information obtained from the operating system processes (see abstract and paragraphs [0016], [0023], a macro generation section 160 generates a macro (information showing a round of operation procedures of a portable terminal), and stores the macro into a storage section 150. An event generation section 161 defines an event which is to serve as an impetus for performance of a macro and registers the event into the storage section 150. An event/macro association generation section 162 generates an association table for associating a registered event with a registered macro, and registers the association table into the storage section 150. When an event which is to serve as an impetus has arisen, a macro execution section 163 automatically performs processing of a portable terminal according to a round of operation procedures represented by a macro corresponding to the event, by reference to the association table).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by generating a macro based on an event as suggested by Soejima, as Soejima would allow processing a round of operation procedures represented by a macro corresponding to an event, thus the ease of use of a macro function is enhanced to a much greater extent (see paragraph [0023]).  	With respect to claim 14, the claim is directed to a method that corresponds to the system recited in claim 2, respectively (see the rejection of claim 2 above).  	With respect to claim 15, Sivakumar is silent to disclose wherein the operating system processes include one or more of: operating system message events.  	However, in an analogous art, Soejima teaches wherein the operating system processes include one or more of: operating system message events (see figure 12, mailing event/process).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by utilizing/processing operating system messages as suggested by Soejima, as Soejima would allow processing a round of operation procedures represented by a macro corresponding to an event, thus the ease of use of a macro function is enhanced to a much greater extent (see paragraph [0023]).  	With respect to claim 16, Sivakumar is silent to disclose wherein mimicking the sequence of inputs to the target application is condition upon observing the screen states and the operating system processes.  	However, in an analogous art, Soejima teaches wherein mimicking the sequence of inputs to the target application is condition upon observing the screen states and the operating system processes (see abstract and paragraphs [0016], [0023], a macro generation section 160 generates a macro (information showing a round of operation procedures of a portable terminal), and stores the macro into a storage section 150. An event generation section 161 defines an event which is to serve as an impetus for performance of a macro and registers the event into the storage section 150. An event/macro association generation section 162 generates an association table for associating a registered event with a registered macro, and registers the association table into the storage section 150. When an event which is to serve as an impetus has arisen, a macro execution section 163 automatically performs processing of a portable terminal according to a round of operation procedures represented by a macro corresponding to the event, by reference to the association table).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by observing screen states as suggested by Soejima, as Soejima would allow processing a round of operation procedures represented by a macro corresponding to an event, thus the ease of use of a macro function is enhanced to a much greater extent (see paragraph [0023]).  	With respect to claim 19, Sivakumar is silent to disclose wherein the target application is a web application that executes in a browser.  	However, in an analogous art, Soejima teaches wherein the target application is a web application that executes in a browser (see figure 12, browser).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by mimicking inputs in a web application as suggested by Soejima, as Soejima would allow processing a round of operation procedures represented by a macro corresponding to an event in a web application, thus the ease of use of a macro function is enhanced to a much greater extent (see paragraph [0023]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (US Pub. No. 2014/0289621) in view of Chou et al. (US Pub. No. 2011/0302499 – hereinafter Chou – IDS 04/18/2022).
   	With respect to claim 5, Sivakumar teaches the acts further comprising:
  	receiving the sequence of inputs to the target application from the user (see paragraphs [0050]-[0051], [0058], [0090], the macro recorder 320 can allow a user to record a sequence of operations on the target platform 300 resulting from user interactions in the mobile application 210 on the mobile device 200. For example, and not limitation, a sequence of operations might comprise the steps of: opening a file in an accounting program, exporting the file to different file format, uploading the file to a remote server, and closing the accounting program. The macro recorder 320 can aggregate these operations into a macro. A user can complete the same series of operations by executing the resulting macro with the macro player 330. The macro recorder 320 can record programmable macros. In some embodiments, the macro recorder 320 can also record raw macros, which can record and replay raw activities such as keystrokes and mouse clicks at specified coordinates. Programmable macros can be robust at runtime like application macros, and can work in and across application software running on a target platform 300, like raw macros. In some embodiments, programmable macros can be executed with dynamic user input or extended at run-time to include new operations, or to exclude operations).   	recording the sequence of inputs as the sequence of inputs is received (see abstract and paragraphs [0015], [0018], [0051]-[0052], [0055], [0058], [0060], [0062]-[0063], the macro recorder 320 can record programmable macros. In some embodiments, the macro recorder 320 can also record raw macros, which can record and replay raw activities such as keystrokes and mouse clicks at specified coordinates. Programmable macros can be robust at runtime like application macros, and can work in and across application software running on a target platform 300, like raw macros. In some embodiments, programmable macros can be executed with dynamic user input or extended at run-time to include new operations, or to exclude operations).   	  	recording the screen states of the target application as the sequence of inputs is received; recording the operating system processes of the operating system as the sequence of inputs is received; and (see paragraph [0054], each user interaction can be classified as parameter or non-parameter based on the type of GUI element accessed during that interaction. In some embodiments, parameter operations can change the state of a GUI element with a user-inputted value, while non-parameter operations can invoke a function associated with a GUI element. For example, and not limitation, if the GUI element is a text field, then the macro recorder can classify the associated interaction as a parameter operation, where the parameter is the text entered into the text field. See paragraph [0056], if the user interaction is classified as a parameter operation, the macro recorder 320 can record current or previous user input as a default value 725 to use as a parameter when the parameter operation is executed as part of a macro. The macro recorder 320 can also record the state of a GUI element. In some embodiments the macro recorder 320 can only record the state of a GUI element whose function is state-dependent. For example, a mouse click operation on a check box can have different results depending on the state of the checkbox prior to the operation. The macro recorder 320 can determine whether the GUI element accessed during the user interaction is state-dependent 730 and, if so, record the state of the GUI element 735. See paragraph [0058], when a user is finished recording a macro, the macro recorder 320 can aggregate and create a macro from the sequence of operations 750 performed by the user. The created macro can be a dynamic array of GUI element information recorded for each operation. In some embodiments, each entry in the array is self-sufficient to replay the necessary operation; and the information stored can contain, for example, the process on which an operation is performed, the unique identity of the GUI element so that it can be retrieved, the GUI element's state, and the operation performed. The user can provide a name for the macro and the macro recorder 320 can store the macro. In some embodiments, the macro recorder 320 can store the macro 760 in a macro repository. Furthermore, see paragraphs [0063], [0090], [0093] and figure 6 (and related text)).  	generating the macro based upon the sequence of inputs, the screen states, and the operating system processes (see figure 1 (and related text), macro recorder/generation).
  	Sivakumar is silent to disclose:  	prior to obtaining the macro for the target application, receiving a first indication from the user that macro recording is to begin; and
  	upon receiving a second indication from the user that macro recording is to end, generating the macro based upon the sequence of inputs, the screen states, and the operating system processes.  	However, in an analogous art, Chou teaches:  	prior to obtaining the macro for the target application, receiving a first indication from the user that macro recording is to begin (see paragraph [0006] and figure 4 at 400, sending the communication in the first format and the second format and the ability to start and stop recordings under user control to produce specific macros. In addition, an exemplary application development tool is described that allows a user to build applications from the recorded macros. The user can also combine macros to create more complicated macros. See paragraph [0020], the request to start recording could be sent based on a user clicking on a record button in web browser 110 (i.e., a button of a browser plug-in or application running in browser 110).
upon receiving a second indication from the user that macro recording is to end (see paragraphs [0024]-[0025], [0028]-[0029], a request to stop recording is sent to macro recorder 112 in step 302. The request to stop recording can be generated by a user clicking on a stop recording button in a browser plug-in, an application, and the like. Based on receiving the request to stop recording, macro recorder 112 generates macro 113 in step 304).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by receiving an start and end indications from the user to process a macro recording as suggested by Chou, as Chou would allow the generation of procedures for machine-to-machine interactions by monitoring user browser interactions with a server (see abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sivakumar et al. (US Pub. No. 2014/0289621) in view of Mascaro et al. (US Pub. No. 2017/0315791 – hereinafter Mascaro – IDS 04/18/2022).  	With respect to claim 11, Sivakumar is silent to disclose wherein the target application is an enterprise content management (ECM) application.  	However, in an analogous art, Mascaro teaches wherein the target application is an enterprise content management (ECM) application (see paragraph [0076], the centralized computing environment 132 includes a content management engine (e.g., a decision engine) that receives executable versions of the macro-transformation 113, integrates the macro-transformation 113 into hardware and/or software production configurations, and provides live/production software services to customers based on the received versions of the macro-transformation 113. Using the centralized computing environment 132 as a content management engine or intermediary deployment platform enables data scientist to indirectly deploy new or updated macro-transformations 113 to the public (i.e. transmitting the second action), through the centralized computing environment 132).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sivakumar’s teaching, which uses a system for providing improved efficiency in use of a mobile application comprising a mobile application and a macro presenter on a mobile device, by executing an enterprise content management application as suggested by Mascaro, as Mascaro would removes the need of having software engineers verify model transformations developed by data scientists (e.g., removes a potential deployment delay), while concurrently providing a tested, robust, reliable system for integrating macro-transformation and/or macro-transformation source code (or a version thereof) into a live/production software service environment.

Allowable Subject Matter
Claim 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Harmon, JR. (US Pub. No. 2003/0023952) set forth a method, system, and computer-readable medium controls one or more applications in a graphical user interface type operating system. All events that occur through the graphical user interface are recorded and a script file is generated comprising instructions based on the recorded events. A compiler compiles the script file into a binary language file; and an event player executes the binary language file to control the one or more computer applications according to the instructions. In a preferred embodiment, all mouse and keyboard events that occur through a graphical user interface in a Windows, MacOS, or X-windows based operating system are recorded. The above events are created directly or indirectly by a user of the graphical user interface (see abstract).   	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192